Jack Holt, Jr., Chief Justice. The issue in this case is whether the State can appeal from a dismissal by a circuit court of a petition to revoke a felon’s probation. We conclude that it cannot and dismiss the appeal. The appellee, James Hurst, pleaded guilty to robbery charges and was sentenced to five years probation, a $100.00 fine plus costs, fifty hours community service, one year supervised probation, and one day in prison. Subsequently, the State petitioned to revoke his probation on the grounds that he had committed the crimes of capital murder, aggravated robbery, and theft of property. At the revocation hearing, the trial court dismissed the petition with prejudice because the State had failed to have Hurst examined at the state hospital pursuant to Ark. Code Ann. § 5-2-305(b)(4) (1987) within the sixty-day limit of Ark. Code Ann. § 5-4-310 (1987).  The State attempts to appeal from the trial court’s order. Although the issue as to whether the State can appeal from this order was not raised by the parties, we have a duty to raise this question as it is a matter of subject matter jurisdiction. See Roy v. International Multifoods Corp., 268 Ark. 958, 597 S.W.2d 129 (1980). See also Hall v. Lunsford, 292 Ark. 655, 732 S.W.2d 141 (1987).  As a general rule, the State has no right to appeal except as conferred by constitution or rule of criminal procedure. See State v. Bibby, 47 Ala. App. 240, 252 So. 2d 662 (1971). See also United States v. Burroughs, 289 U.S. 159 (1933). Ark. R. Crim. P. 36.10 governs appeals by the State. Rule 36.10(a) provides that the State may appeal from a pre-trial order in a felony prosecution (1) granting a motion under Rule 16.2 to suppress seized evidence, or (2) suppressing a defendant’s confession. Rule 36.10(b) permits the State to appeal from non-interlocutory orders following either a misdemeanor or felony prosecution.  Rule 36.10 does not empower the State to appeal from a dismissal by a circuit court of a petition to revoke a felon’s probation. Rule 36.10(a) is inapplicable because an order dismissing or granting a petition to revoke is not a pre-trial order in a felony prosecution. Furthermore, such an order is not one granting a motion to suppress seized evidence or one suppressing a defendant’s confession. Rule 36.10(b) does not apply since this appeal does not follow a misdemeanor proceeding. Accordingly, we dismiss the appeal. Appeal dismissed. Hays, J., dissents.